Case 1:19-cr-00048-TWP-MJD Document 6 Filed 02/06/19 Page 1 of 1 PagelD #: 16

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the F| !ED

 

 

Southern District of Indiana FEB 06 2019
U.S. CLERK’S OFFICE
United States of America INDIANAP OLIS, INDIANA
“ Case No, 1:19-mj-0146
JAYLEN BRANCHEAU )
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unriecessary delay

(name of person to be arrested) —_ Jaylen Brancheau >
who is accused of an offense or violation based on the following document filed with the court:

O Indictment Cl Superseding Indictment Ol Information © Superseding Information iw Complaint
O Probation Violation Petition C1 Supervised Release Violation Petition OViolation Notice (] Order of the Court

This offense is briefly described as follows:

Count 1: False Statement During the Purchase of a Firearm, in violation of 18 U.S.C. § 922(a)(6).
Count 2: Possession. with Intent to Distribute a Controlled Substance, in violation of 21 U.S.C. § 841 (a).
Count 3: Possession of a Firearm During and in Relation to a Drug Trafficking-Offense, in 18 U.S.C. § 924(c).

pate: 2/5/19 ;

City and state: Indianapolis, IN ‘Poris L. Prjor US. _Raistrate Judge
Printed name ‘und title

 

 

Return

This warrant was received on (date) a /y /f se , and the person was arrested on (date) q / ¢ / 9
at (city and state) LhdLanaepo WS , LM

Date: & 14 Cbs Wuynt

Arresting officer’s Signature

 

 

ATE Specs ef Ageot- Cobia Wright

Ptinted name and title

 

 
